Citation Nr: 1423459	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-30 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to January 1956.

This matter is on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.   

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In a June 2013 decision, the Board granted the Veteran's application to reopen a previously denied claim for a back disability but, when reviewing the issue on the merits, determined that service connection was still not warranted.  

The Veteran appealed the denial of service connection to United States Court of Appeals for Veterans Claims.  In a Joint Motion for Remand (JMR) dated February 2014, the Board's decision on this issue was vacated, and the issue was remanded in order for the Board to explicitly determine whether it may consider the claim on the merits without first allowing RO review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In this regard, the Board acknowledges that the July 2010 rating decision declined to reopen the claim, which had been subject to a prior final denial in April 1956.  A statement of the case in November 2011 and a supplemental statement of the case in July 2012 similarly declined reopen the claim.  However, each of these decisions makes clear that the issue was considered on the merits, despite the fact that there was no need to do so at that point.  

Specifically, the July 2010 rating decision discussed in detail supporting evidence from March 2006 and May 2010.  It also discussed the November 2009 VA examination results and the opinion provided by the examiner following a review of the Veteran's medical history and an examination of the Veteran himself.  In the November 2011 statement of the case, the reviewing Decision Review Officer discussed not only the November 2009 VA examination, but also considered the merits of the Veteran's statements.  In the Board's view, although each of these decisions declined to reopen the claim, the analysis contained in each was clearly a weighing of the evidence as if it had been reopened.  Moreover, there is little to suggest that the analysis would be any different now if the claim were to be remanded.  Therefore, the Board concludes that there is no prejudice to the Veteran by considering the claim without first remanding claim for RO consideration.  Indeed, it appears in this case that it would only serve to unnecessarily delay resolution of the claim.  


FINDING OF FACT

The Veteran's current back disability did not begin during or within a year of service, and is not in any way related to service.  


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, as reflected in an October 2009 statement, the Veteran asserts that his back problems began during his period of service from February 1954 to January 1956 after he fell on an unpaved road, and was subsequently assigned to light duty for approximately six weeks.  Since that time, he claims to have experienced lower back pain, which now involves cramping in the buttocks and hamstrings and limits his ability to walk.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases such as degenerative arthritis are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

After a review of the evidence, the Board determines that service connection is not warranted for the Veteran's back disability.  First, while the service treatment records reflect that he was treated for a left ankle sprain in January 1955, these records contain no complaints or findings whatsoever relating to the back.  In fact, his separation physical examination in January 1956 reflects a normal clinical evaluation of the spine and musculoskeletal system, and no back problems were noted.  Additionally, while the Veteran filed a claim for service connection for a back disorder in February 1956, a VA examination in March 1956 indicated no evidence of fracture, subluxation, bone or soft tissue pathology, or scoliosis.  

Indeed, the first clinical indication of a back disability of any sort was until May 2005, where a pain management clinic indicated continuing treatment one or more times per month since March 2005.  Notably, in August 2005, the Veteran reported a history of intermittent sciatica since 1998 which had been exacerbated a month and a half before while playing tennis.  These complaints were consistent with a March 2006 MRI of the lumbar spine, which indicated multilevel degenerative changes.  The Board notes that the first clinical indication of a back disability in 2005 is approximately 49 years after he left duty.  Moreover, the evidence does not indicate that arthritis or degenerative disease of the spine began within a year of service.  As such, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) are not applicable in this case.

Recognition has been given to the Veteran's assertions of continuous back symptoms, and he is competent to report matters within his own personal knowledge, such as back pain beginning in service and continuing to the present.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board finds that the Veteran's accuracy in reporting such history is severely undermined by his service treatment records, post-service private treatment records, and his own previous statements, generally.  

Specifically, in December 1963, the Veteran submitted a statement to VA asserting that he had had an ankle injury during service while returning from work and, after leaving service, he found it impossible to participate in sports for the last six years.  

While it would appear that his back symptoms would also contribute to his limitations, he did not mention any current or past problems with his back whatsoever.  

Moreover, the Veteran's assertions are contradicted by statements in May 2005, where he reported new onset back pain, and in August 2005, where he stated that his symptoms began in 1998.  It is also worth noting that the Veteran stated in March 2005 that he was an avid tennis player and worked as a tennis instructor.  Such a physically intensive vocation appears on its face to be inconsistent with the back symptoms he claims to experience for decades.  The Board thus finds the Veteran's assertions of continuity of back pain from the time of service to be unreliable and of minimal probative value.  

While service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorder to active duty.  

Specifically, on VA examination in November 2009, the Veteran reported using crutches for six weeks following his injury on active duty, and stated that he first sought treatment for his back 25 years before.  A review of the claims file indicated that he twisted his ankle in January 1955 and had received treatment for it thereafter.  However, the examiner also stated that no references to any back injuries were found in the service treatment records.  Moreover, the examiner also noted that the March 1956 VA examination indicated normal X-rays and physical examination.  

After examining the Veteran, the VA examiner diagnosed lumbar spine arthritis with listhesis and multiple level disc bulges/herniations.  However, the examiner concluded that, based on the Veteran's medical history and physical examination, he could not determine whether the Veteran's back condition was related to service without resorting to speculation.  The examiner explained that the service treatment records did not specifically state that the Veteran was treated for a back condition while in service, shortly after leaving service he alleged back pain but in March 1956 was found to have normal X-rays and physical examination, and there was then a long gap between 1956 and the most current objective evidence submitted.  

Instead, the examiner stated that the etiology of back pain found on MRI was multifactorial, that more than 50 years had passed since the Veteran's alleged in-service incident, and that it appeared that the any in-service back pain was either related to hurting the back while falling and twisting the ankle or having some mechanical back pain as a result of using crutches, but that neither of these traumas would seem to be sufficient enough to cause the current findings on MRI.  

When a VA examiner is unable to determine the nature of a claimed disability without resorting to speculation, VA has a duty to ensure that there is no additional development that may be undertaken in order to allow the examiner to provide an adequate opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  In this case, it is clear that such an opinion would be difficult to provide, as there was no clinical evidence of a back injury in service.  Moreover, the Board has found the Veteran's statements regarding his injury to be of minimal probative value.  

Moreover, even though an opinion could not be provided, there was insufficient evidence to support entitlement to service connection, even if the examination had not been undertaken.  Specifically, there is no competent and probative evidence otherwise supporting the Veteran's claim for service connection for a back disability, and the Veteran has not identified any such evidence.  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his back disability to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of spinal disorders such as the one here.  See Jandreau, 492 F.3d at 1377, n.4.  Because spinal disorders are not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's back disability are found to lack competency.

In short, the Board finds that the evidence clearly weighs against a finding that any current back disability began during or is in any way related to service.  Accordingly, the Board finds that the claim for service connection for a back disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Indeed, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  

There are additional notice requirements for claims to reopen based on new and material evidence, such as notifying a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, however, the Board has decided to reopen the claim.  Therefore, any notice defect in this regard is of no prejudice to the Veteran.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

In its June 2013 decision, the Board determined that the Veteran's previously denied claim of entitlement to service connection for a back disability should be reopened based on the evidence from July 2010 that indicated multilevel degenerative changes of the lumbar spine, characterized by spondylosis, disc space narrowing and disc desiccation.  

The JMR found that this claim having been reopened, the Board is unable to review the merits of the claim in the first instance, since the merits of the claim have not been reviewed by the RO, without consideration of prejudice (see page 4 of the JMR).  Notably, the July 2010 rating decision, the November 2011 statement of the case and a subsequent July 2012 supplemental statement of the case declined to reopen the claim.

However, the Board in its prior decision recognized that each of these decisional documents from the RO did, in fact, consider the merits of the Veteran's claim.  Specifically, each weighed the probative value of all the evidence of record (something not done in a new and material analysis) and concluded that service connection was not warranted.  As found by the Board on page seven of its prior decision, the Board found the RO "in substance, adjudicated the claims of service connection for a back disability and for a left ankle disability on the merits."  

This finding was not addressed by the parties of the JMR, which found that within the Board's decision there was "no discussion" as to whether there was prejudice to the Veteran in the Board reopening this claim after the RO denied reopening it notwithstanding the finding on page seven of the Board's decision.  This appears to have been the focus of the confusion:  The Board's finding that the RO "in substance, adjudicated the claims of service connection for a back disability" (see prior Board decision at page 7) was patently a finding that the Veteran was "not harmed in adjudicating the instant case on the merits."  (see JMR at page 2).  

In any event, the Board will now specifically address the concerns of the parties to the JMR under the analysis, generally, in Bernard v. Brown, 4 Vet. App. 384 (1993):  The evidence has clearly already been considered by the RO in a way that it cannot prejudice the Veteran (who is of advanced age [the Veteran served honorably on active duty from February 1954 to January 1956, more than 55 years ago, making any superfluous delay of this case to be avoided]) for the Board to proceed to adjudicate this case, at this time.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  The case has been before the Veterans Court and his own attorney at that point has not indicated any additional argument or evidence that needed to be submitted or obtained.  The Veteran has had years to submit evidence and argument in support of this case. 

A VA examination with respect to the issue on appeal was also obtained in November 2009.  38 C.F.R. § 3.159(c)(4).  

This fact is important for another reason:  In this case the RO obtained a VA examination, with is inconsistent with the view that the RO reviewed the case solely under a "new and material analysis."  Simply stated, appellants that do not provide new and material evidence to reopen their claim do not get a get a VA examination or medical opinion.  See 38 C.F.R. § 3.159(c)(4)(iii).  This fact also fully supports the view that the Veteran was under no prejudice by the Board's full review of this case at this time. 

In any event, to that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is more than adequate, it is predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claim to be adjudicated.  

Although the examiner was unable to provide an opinion without resorting to speculation, the Board understands the examiner's rationale for this, and there is no further development required.  Cf. Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  Given the amount of  time between when the Veteran was discharged from service and when the first medical evidence of a back problem is seen in the record, the Board fully understands why the examiner cannot provide a medical opinion in this case, based on these facts.  Indeed, although a VA examination was obtained, examination was not truly necessary in this case to adjudicate the claim, given the lack of an in-service back injury.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (a VA examination is not required in every case).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

In this regard, no reference was made to this issue in the JMR.  Given the Veteran's age, this would have been appropriate.   

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
ORDER

Service connection for a back disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


